EXHIBIT 10.90

 

STOCK PURCHASE AGREEMENT

 

by and between

 

POSITIVEID CORPORATION

 

and

 

SANOMEDICS, INC.
SHAREHOLDER OF THERMOMEDICS, INC.

 

Dated as of October 21, 2015

 

  1

 

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 21, 2015
is entered into between PositiveID Corporation, a Delaware corporation (“Buyer”)
and Sanomedics, Inc., a Delaware corporation (the “Seller”).

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
(the “Shares”), of Thermomedics, Inc., a Nevada corporation (the “Company”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“2015 Audited Financial Statements” has the meaning set forth in
Section 5.02(b).

 

“2016 Earn-Out Payment” has the meaning set forth in Section 2.02(b).

 

“2016 Threshold Earn-Out Amount” has the meaning set forth in Section 2.02(b).

 

“2017 Earn-Out Payment” has the meaning set forth in Section 2.02(c).

 

“2017 Threshold Earn-Out Amount” has the meaning set forth in Section 2.02(c).

 

“Acquisition Transaction” has the meaning set forth in Section 5.16.

 

“Action” means any claim, action, demand, suit, audit, assessment,
investigation, arbitration or inquiry, or any proceeding, whether formal or
information, in each case that is filed with, initiated by, conducted by or
before any Governmental Authority or arbitrator.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Aggregate Purchase Price” has the meaning set forth in Section 2.02.

 

  2

 

 

“Agreement” has the meaning set forth in the preamble.

 

“Auditor” has the meaning set forth in Section 2.04(b).

 

“Balance Sheet” has the meaning set forth in Section 3.06.

 

“Balance Sheet Date” has the meaning set forth in Section 3.06.

 

“Benefit Plan” has the meaning set forth in Section 3.16.

 

“Business” means the business of the Company of designing, developing and
marketing medical diagnostic equipment for professional healthcare providers, as
conducted as of the date hereof and as of the Closing Date.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 7.02.

 

“Cash Purchase Price” has the meaning set forth in Section 2.02(a).

 

“Closing” has the meaning set forth in Section 2.06.

 

“Closing Balance Sheet” has the meaning set forth in Section 2.04(b).

 

“Closing Date” has the meaning set forth in Section 2.06.

 

“Closing Net Working Capital” has the meaning set forth in Section 2.04(b).

 

“Closing Payment” has the meaning set forth in Section 2.03(b)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended and Treasury
Regulations.

 

“Company” has the meaning set forth in the recitals.

 

“Company 2016 Statement of Operations” has the meaning set forth in Section
2.02(b).

 

“Company 2017 Statement of Operations” has the meaning set forth in Section
2.02(c).

 

“Company Benefit Plan” has the meaning set forth in Section 3.16.

 

“Company Intellectual Property” has the meaning set forth in Section 3.11(a).

 

  3

 

 

“Company IP Agreements” means all agreements to which the Seller or Company is a
party or by which any of them is otherwise bound that relate to Intellectual
Property used by the Company in the Business, including (i) licenses of
Intellectual Property to the Company or Seller by any other Person, and
(ii) licenses of Intellectual Property by the Company or Seller to any other
Person.

 

“Competing Person” has the meaning set forth in Section 5.14.

 

“Competitive Activity” has the meaning set forth in Section 5.14.

 

“Constituent Documents” has the meaning set forth in Section 3.02.

 

“Determination Date” has the meaning set forth in Section 2.04(b).

 

“Direct Claim” has the meaning set forth in Section 7.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Employees” means those Persons employed by the Company immediately prior to the
Closing.

 

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, collateral assignment, license (or sublicense), charge, claim,
easement, encroachment, restriction, covenant or other encumbrance or limitation
of any kind, or any filing or agreement to file any financing statement as
debtor under the Uniform Commercial Code or any similar Law.

 

“Environmental Permits” has the meaning set forth in Section 3.15(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business,
whether or not incorporated, which, together with such Person, is treated as a
single employer under section 414 of the Code.

 

“ERISA Affiliate Liabilities” means any liabilities arising out of the status of
the Company as an ERISA Affiliate of Seller or any of the other Affiliates of
Seller.

 

“Escrow Agent” has the meaning set forth in Section 2.03(b)(iii).

 

“Escrow Agreement” has the meaning set forth in Section 2.03(a)(ii).

 

“Escrow Amount” has the meaning set forth in Section 2.03(b)(i).

 

“Exergen Litigation” has the meaning set forth in Section 2.02(e).

 

“Final Closing Net Working Capital” has the meaning set forth in Section
2.04(b).

 

“Financial Statements” has the meaning set forth in Section 3.06.

 

  4

 

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, any agency, instrumentality (including any
state-owned or state-controlled enterprise), court, or tribunal of such
government or political subdivision or any non-governmental self-regulatory
agency, commission or authority.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indebtedness” means and includes, whether or not secured by the assets or
equity of a Person, (i) indebtedness for borrowed money or indebtedness issued
or incurred in substitution or exchange for indebtedness for borrowed money,
(ii) amounts owing as deferred purchase price for property or services,
including all seller notes and “earn-out” payments, (iii) indebtedness evidenced
by any note, bond, debenture, mortgage or other debt instrument or debt
security, (iv) obligations under any interest rate, currency or other hedging
agreement, (v) all obligations under leases which are required under GAAP to be
recorded as capital leases in respect of which any such Person is liable as
lessee, (vi) obligations under any letters of credit, (vii) guarantees or other
contingent liabilities (including so called take-or-pay or keep-well agreements)
with respect to any liability of any other Person of a type described in clauses
(i) through (vi) above, or (viii) any accrued and unpaid interest or prepayment,
unwind, brokerage or redemption penalties or fees owing by such Person with
respect to any liability of a type described in clauses (i) through (vii) above.

 

“Indemnified Party” has the meaning set forth in Section 7.01.

 

“Indemnifying Party” has the meaning set forth in Section 7.01.

 

“Insurance Policies” has the meaning set forth in Section 3.12.

 

“Intellectual Property” has the meaning set forth in Section 3.11(a).

 

“Intercompany Indebtedness” shall mean any Indebtedness for borrowed money that
immediately prior to the Closing would be owed by the Company to Seller or one
of its Affiliates (other than the Company) or by Seller or one of its Affiliates
(other than the Company) to the Company.

 

“IT Systems” means the hardware, Software, data, databases, data communication
lines, network and telecommunications equipment, Internet-related information
technology infrastructure, wide area network and other information technology
equipment owned, leased or licensed by the Company or otherwise used in the
operation of the Business.

 

“Law” or “Laws” means any constitution, statute, law, ordinance, regulation,
rule, code, order, judgment, decree, or rule of law of any Governmental
Authority.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interests in real property held by the Company.

 

“Leases” has the meaning set forth in Section 3.10(b).

 

  5

 

 

“Losses” or “Loss” means losses, damages, liabilities, costs, claims, fines,
deficiencies, payments or expenses, including reasonable attorneys’ and
accountants’ fees and expenses.

 

“Malware” means any virus, Trojan horse, time bomb, key-lock, spyware, worm,
malicious code or other software program designed to or able to, without the
knowledge and authorization of the Company, disrupt, disable, harm, provide
access to, interfere with the operation of or install itself within or on any
Software, computer data, network memory or hardware.

 

“Material Adverse Effect” means any change or effect (or aggregation of changes
and effects) that is materially adverse to the business, condition (financial or
otherwise), assets, Losses, operations, profits or prospects of a Person,
including the Company, the Business and the Buyer, as the case may be.

 

“Material Contracts” has the meaning set forth in Section 3.09(a).

 

“Net Working Capital” has the meaning set forth in Section 2.04(a).

 

“Non-Disclosure Agreement” means the Non-Disclosure Agreement, dated as of June
22, 2015, between Buyer and Seller.

 

“OFAC” has the meaning set forth in Section 3.14(d).

 

“Owned Real Property” means, as of the date hereof and as of the Closing Date,
all land, together with all buildings, structures, improvements and fixtures
located thereon, and all easements and other rights and interests appurtenant
thereto, owned by the Company.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
certifications, consents, or other indicia of authority required to be obtained
from Governmental Authorities to own, construct, operate, sell, inventory,
disburse, or maintain any asset or conduct any business.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity or Governmental Authority.

 

“Post-Closing Period” means any Tax period beginning after the Closing Date and,
with respect to a Tax period that begins on or before the Closing Date and ends
thereafter, the portion of such Tax period beginning after the Closing Date.

 

“Pre-Closing Estimated Balance Sheet” has the meaning set forth in
Section 2.04(a).

 

“Pre-Closing Net Working Capital” has the meaning set forth in Section 2.04(a).

 

“Real Property” means the Owned Real Property and Leased Real Property.

 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, advisors, counsel, accountants and other
agents of such Person.

 

  6

 

 

“SEC” has the meaning set forth in Section 4.07.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Benefit Plan” has the meaning set forth in Section 3.16.

 

“Shares” has the meaning set forth in the recitals.

 

“Software” means computer software programs, including application software,
system software, firmware, middleware and mobile digital applications, including
all source code, object code, and documentation related thereto, in any and all
forms and media.

 

“Stock Purchase Price” has the meaning set forth in Section 2.02(a).

 

“Subsidiary” means, when used with respect to any Person, any Person, whether
incorporated or unincorporated, (a) a majority of the securities or other equity
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such Person is directly or indirectly owned or controlled by such
Person, together with its Subsidiaries and Affiliates, or (b) that, together
with its Subsidiaries and Affiliates, controls the direction or management of,
such Person.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document filed or required to be filed
with respect to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), escheat, unclaimed property, real property
gains, windfall profits, customs, duties or other taxes, fees, assessments or
charges of any kind whatsoever, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties.

 

“Third-Party Claim” has the meaning set forth in Section 7.05(a).

 

“Trademarks” has the meaning set forth in Section 3.11(a).

 

“Treasury Regulations” means the regulations prescribed under the Code.

 

“Uncovered Amounts” has the meaning set forth in Section 7.04(a).

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign Laws related to plant closings,
relocations, mass layoffs and employment losses.

 

  7

 

 

ARTICLE II

PURCHASE AND SALE

 

Section 2.01 The Shares. Upon the terms and subject to the conditions of this
Agreement, at the Closing (as hereinafter defined) on the Closing Date (as
hereinafter defined) and as of the Closing Date, the Seller shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase, acquire and
accept from the Seller, all right, title and interest in and to the Seller’s
Shares, free and clear of Encumbrances (except for the Permitted Encumbrances).

 

Section 2.02 Consideration.

 

(a) The price to be paid by the Buyer for the Shares shall be: Seven-Hundred
Fifty Thousand Dollars ($750,000) (the “Aggregate Purchase Price”) in the form
of Two Hundred Fifty Thousand Dollars ($250,000) in cash less Buyer’s
professional services expenses of Twenty Five Thousand Dollars ($25,000) (the
“Cash Purchase Price”) and Five Hundred Thousand Dollars ($500,000) in the form
of 500 shares of Series J Convertible Preferred Stock of the Buyer (the “Stock
Purchase Price”). The Cash Purchase Price shall be subject to adjustment as
described in Section 2.04 and as otherwise provided for in this Agreement.

 

(b) An additional earn-out payment (the “2016 Earn-Out Payment”) of up to
Seven-Hundred Fifty Thousand Dollars ($750,000) (the “2016 Threshold Earn-Out
Amount”) may be earned by the Seller for the fiscal year that will end on
December 31, 2016. Such 2016 Earn-Out Payment, if any, will consist of twenty
five percent (25%) cash (up to One Hundred Eighty Seven Thousand Dollars
($187,000)) and seventy five percent (75%) shares of preferred stock of the
Buyer (up to 563 shares of Series J Convertible Preferred Stock of the Buyer).
The Earn-Out Payment will be calculated based on the audited statement of
operations of the Company for the year that will end on December 31, 2016 (the
“Company 2016 Statement of Operations”). The Company 2016 Statement of
Operations shall be prepared in accordance with GAAP. The audit shall be
conducted by the Buyer’s auditor (the “Auditor”). The actual amount of the 2016
Earn-Out Payment will be equal to (i) the amount by which the revenues shown on
the Company 2016 Statement of Operations exceeds One Million Dollars
($1,000,000) (ii) multiplied by 3, which amount shall in no event exceed the
2016 Threshold Earn-Out Amount. Such sum will be due within 90 days of the
preparation of the Company 2016 Statement of Operations. The 2016 Earn-Out
Payment and 2016 Threshold Earn-Out Amount shall be subject to adjustment as set
forth in Section 2.02(e) below.

 

(c) An additional earn-out payment (the “2017 Earn-Out Payment”) of up to
Seven-Hundred Fifty Thousand Dollars ($750,000) (the “2017 Threshold Earn-Out
Amount”) may be earned by the Seller for the fiscal year that will end on
December 31, 2017. Such 2017 Earn-Out Payment, if any, will consist of twenty
five percent (25%) cash (up to One Hundred Eighty Seven Thousand Dollars
($187,000)) and seventy five percent (75%) shares of preferred stock of the
Buyer (up to 563 shares of Series J Convertible Preferred Stock of the Buyer).
The Earn-Out Payment will be calculated based on the audited statement of
operations of the Company for the year that will end on December 31, 2017 (the
“Company 2017 Statement of Operations”). The Company 2017 Statement of
Operations shall be prepared in accordance with GAAP. The audit shall be
conducted by the Buyer’s auditor. The actual amount of the 2017 Earn-Out Payment
will be equal to (i) the amount by which the revenues shown on the Company 2017
Statement of Operations exceeds One Million Two Hundred Fifty Thousand Dollars
($1,250,000) (ii) multiplied by 2.5, which amount shall in no event exceed the
2017 Threshold Earn-Out Amount. Such sum will be due within 90 days of the
preparation of the Company 2017 Statement of Operations. The 2017 Earn-Out
Payment and 2017 Threshold Earn-Out Amount shall be subject to adjustment as set
forth in Sections 2.02(d) and (e) below.

 

  8

 

 

(d) The 2017 Threshold Earn-Out Amount shall be increased by an amount equal to
the 2016 Threshold Earn-Out Amount less the actual 2016 Earn-Out Payment earned
by, and paid to, Seller. In the event that the 2016 Threshold Earn-Out Amount
does not exceed the actual 2016 Earn-Out Payment earned by, and paid to, Seller,
no adjustments shall be made to the 2017 Threshold Earn-Out Amount.

 

(e) The Seller and the Company agree and acknowledge that the Company is a party
to an intellectual property litigation as of the date hereof with Exergen
Corporation in which the Company received a favorable decision from the courts
on summary judgment motion, which it expects Exergen Corporation to appeal (the
“Exergen Litigation”). In the event that the appeal in the Exergen Litigation is
not decided in favor of the Company and continues to trial, settlement or other
additional proceedings, as the case may be, the 2016 Threshold Earn-Out Amount
and the 2017 Threshold Earn-Out amount shall each be reduced by Two Hundred and
Twenty Five Thousand Dollars ($225,000) to Five Hundred Twenty Five Thousand
Dollars ($525,000) (applied prorata between cash and Series J Convertible
Preferred Stock).

 

Section 2.03 Closing Deliverables.

 

(a) Seller Closing Deliverables. At the Closing (or immediately thereafter), the
Seller shall deliver or cause to be delivered to Buyer:

 

i. certificates representing the Shares, free and clear of all Encumbrances,
duly endorsed to Buyer or accompanied by duly executed stock powers;

 

ii. the Escrow Agreement (the “Escrow Agreement”), duly executed by the Seller;

 

iii. written resignations pursuant to Section 5.04 of this Agreement;

 

iv. fully executed employment and consulting agreements in a form satisfactory
to Buyer in its sole and absolute discretion between the Company and such
employees and consultants of the Company as Buyer may determine, including but
not limited to those individuals listed on Section 2.03(a)(iv) of the Disclosure
Schedules;

 

v. the written release of all Encumbrances (other than Encumbrances for Taxes
not yet due and payable) relating to the assets of the Company or the Shares, in
either case, executed by the holder of or parties to each such Encumbrance, in
form and substance reasonably satisfactory to Buyer and its counsel, including
but not limited to any secured interest with respect to the Company notes listed
on Section 2.03(a)(v) of the Disclosure Schedules;

 

vi. with respect to the information statement to be filed with the SEC by the
Seller on Form 14C under Section 3.25 below, the expiration of the applicable
Twenty (20)-day period under 17 CFR 240.14c-2;

 

  9

 

 

vii. fully executed [cash account signature change form];

 

viii. all consents and approvals relating to the Company required to be obtained
from the any Governmental Authority and from third parties under Contracts
(hereinafter defined), including, but not limited to, those consents listed and
described on Section 2.03(a)(viii) of the Disclosure Schedules;

 

ix. fully executed convertible note from Seller to Devlin Law Group in the
amount of Four Hundred And Fifty Thousand Dollars ($450,000) (to be held by
Seller or Seller’s representative pending final disposition of the Exergen
Litigation);

 

x. evidence of product liability insurance of the Company covering claims, up to
at least $1,000,000, made with respect to the Company and the Business during
the one-year period following the Closing with regard to event(s) that occurred
prior to the Closing that gave rise to such claim(s);

 

xi. evidence that immediately prior to, or at, Closing, all Intercompany
Indebtedness between the Company, on the one hand, and Seller and its Affiliates
(other than the Company), on the other hand shall be settled, released and/or
terminated without any continuing Liability to or obligation of the Company as
set forth in Section 5.17;

 

xii. the written release of accounts payables listed on Section 2.03(a)(xii) of
the Disclosure Schedules, executed by the payee, in form and substance
reasonably satisfactory to Buyer and its counsel;

 

xiii. a certificate of good standing, or equivalent certificate, for the
Company, dated within five (5) Business Days of the Closing Date, issued by the
appropriate Government Authority;

 

xiv. all share transfer books, minute books and other corporate records of the
Company; and

 

xv. a copy, certified by the Secretary of the Company to be true, complete and
correct as of the Closing Date, of the constituent documents of the Company, and
resolutions of the stockholders and board of directors or other governing body
of the Company, authorizing and approving the transactions contemplated hereby.

 

(b) Buyer Closing Deliverables. At the Closing (subject to the satisfaction of
Seller’s obligations as set forth in Section 2.03(a)), Buyer shall deliver to
Seller or cause to be delivered:

 

i. to the Seller, by wire transfer of immediately available funds an aggregate
of the Cash Purchase Price less $50,000 (the “Escrow Amount”) (such net amount,
the “Closing Payment”) to the account designated by the Seller not less than two
Business Days prior to the Closing Date;

 

ii. the Escrow Agreement, duly executed by Buyer;

 

iii. the Escrow Amount to VStock Transfer, LLC (the “Escrow Agent”), to be held
by the Escrow Agent in accordance with the terms of the Escrow Agreement and
Section 2.05;

 

  10

 

 

iv. Secretary Certificate of Buyer and resolution of Board of Directors
approving the transaction;

 

v. Shares of Series J Convertible Preferred Stock of the Company;

 

vi. the Certificate of Designation with respect to the Series J Convertible
Preferred Stock of the Company as filed Secretary of State of the State of
organization of the Buyer; and

 

vii. fully executed of the employment and consulting agreements described in
Section 2.03(a)(iv) above.

 

Section 2.04 Adjustments to the Purchase Price.

 

(a) Pre-Closing Estimated Balance Sheet; Adjustments to Cash Purchase Price.

 

i. Prior to the Closing Date, Seller agrees to provide to Buyer an estimated
consolidated balance sheet of the Company (the “Pre-Closing Estimated Balance
Sheet”), which shall include an estimated calculation of Net Working Capital
(the “Pre-Closing Net Working Capital”). The calculation of Pre-Closing Net
Working Capital is disclosed in Section 2.04(a)(i). “Net Working Capital” means,
as of any date, the current assets of the Company minus current liabilities of
the Company, in each case as reflected on the consolidated balance sheet of the
Company as of such date. The Pre-Closing Estimated Balance Sheet shall be
prepared in accordance with GAAP.

 

ii. Notwithstanding, Section 2.02(a), the Cash Purchase Price shall be reduced
by the amount of any deficit in Net Working Capital as reported on the
Pre-Closing Estimated Balance Sheet.

 

(b) Post-Closing Adjustments to Cash Purchase Price; Audit Rights; Agreement
upon the Closing Net Working Capital.

 

i. As soon as reasonably practicable following the Closing Date, and in any
event within ninety (90) calendar days thereof, Buyer shall deliver to Seller,
(i) a consolidated balance sheet of the Company as of the Closing Date (the
“Closing Balance Sheet”) and (ii) a calculation of Net Working Capital of the
Company prepared by Buyer as of the Closing Date determined using the Closing
Balance Sheet (the “Closing Net Working Capital”). The Closing Balance Sheet
shall be prepared in accordance with GAAP.

 

  11

 

 

ii. Upon delivery of the Closing Balance Sheet, Buyer shall provide the Seller
and its accountants access to the accountants and accounting records of the
Company and shall use its commercially reasonable efforts to provide the Seller
with access to the Buyer’s outside accountants and any and all working papers
prepared by the Company or the Buyer related to the preparation of the Closing
Balance Sheet, and the calculation of the Closing Net Working Capital. If the
Seller disagrees with the calculation of the Closing Net Working Capital as
having computational errors, the Seller must notify Buyer of such disagreement
in writing, setting forth in reasonable detail the particulars of such
disagreement, within thirty (30) days after its receipt of the Closing Balance
Sheet and calculation of the Closing Net Working Capital. In the event that the
Seller does not provide such a notice of disagreement within such thirty (30)
day period, the Seller shall be deemed to have accepted the Closing Balance
Sheet and the calculation of the Closing Net Working Capital delivered by Buyer,
which, if not objected to within the relevant thirty (30) day period, shall then
be final, binding and conclusive for all purposes hereunder. In the event any
such notice of disagreement is timely provided, Buyer and the Seller shall use
commercially reasonable efforts for a period of thirty (30) days (or such longer
period as they may mutually agree) to resolve any disagreements with respect to
the preparation of the Closing Balance Sheet and/or the calculation of the
Closing Net Working Capital. If, at the end of such period, they are unable to
resolve such disagreements, then Buyer and the Seller shall mutually select an
independent accounting firm of recognized national standing (the “Auditor”) to
act as a referee to resolve any remaining disagreements. The Auditor shall
determine as promptly as practicable, but in any event within thirty (30)
calendar days of the date on which such dispute is referred to the Auditor,
based solely on the terms of this Agreement, any remaining disputes. Each of the
Buyer and the Seller (or their respective designees) shall be permitted to
submit a proposed Closing Balance Sheet and Closing Net Working Capital and
applicable supporting documentation and to make a presentation to the Auditor in
connection with the resolution of any such disagreements, and, without the
mutual agreement of Buyer and the Seller, the Auditor shall not rely on or
consider any other documents, materials, presentations or evidence (other than
the plain language of the Agreement) in making its determination. It is the
intent of the parties that the process set forth in this Section and the
activities of the Auditor in connection herewith are not (and should not be
considered to be or treated as) an arbitration proceeding or similar arbitral
process and that no formal arbitration rules should be followed (including, in
particular, but without limitation, rules with respect to procedures and
discovery). The fees and expenses of the Auditor incurred in connection with its
review and resolution of any disputes shall be allocated between Buyer, on one
hand, and the Seller, on the other, by the Auditor in proportion to the extent
either of such parties did not prevail in the aggregate on items in dispute on
their respective Closing Balance Sheets; provided that such fees and expenses
shall not include, so long as a party complies with the procedures of this
Section, the other party’s outside counsel, accounting or other fees. The
determination of the Auditor shall be final, conclusive and binding on the
parties. The amounts of the Closing Net Working Capital as finally determined in
accordance with the terms of this Section 2.04(b) shall be referred to as the
“Final Closing Net Working Capital”. The date on which the Final Closing Net
Working Capital are finally determined in accordance with this Section 2.04(b)
is hereinafter referred to as, the “Determination Date.”

 

iii. If the Final Closing Net Working Capital is higher than the Pre-Closing Net
Working Capital, then, promptly following the Determination Date, and in any
event within five (5) Business Days of the Determination Date, the parties shall
cause the Escrow Agent to pay (by wire transfer of immediately available funds
from Escrow) to Seller, an amount equal to the amount by which the Final Closing
Net Working Capital exceeds the Pre-Closing Net Working Capital. If the Final
Closing Net Working Capital is lower than the Pre-Closing Net Working Capital,
then, promptly following the Determination Date, and in any event within five
(5) Business Days of the Determination Date, the parties shall cause the Escrow
Agent to pay (by wire transfer of immediately available funds from Escrow) to
Buyer an amount equal to the amount by which the Pre-Closing Net Working Capital
exceeds the Final Closing Net Working Capital. In the event that the amount held
in Escrow does not satisfy a party’s obligations hereunder, the party owing an
amount under this Section 2.04(b)(iii) shall be responsible for providing the
other party with cash for the amount of any adjustment required to be made to
the Cash Purchase Price.

 

  12

 

 

(c) Cash Purchase Price Adjustments. Any amounts distributed to the Sellers or
Buyer pursuant to the provisions of this Section 2.04 shall be deemed to be and
treated for all purposes as adjustments to the Cash Purchase Price.

 

Section 2.05 Escrow.

 

(a) Escrow Account. On the Closing Date, Buyer shall pay (or cause to be paid),
by wire transfer of immediately available funds, the Escrow Amount to the Escrow
Agent, to be held in escrow to satisfy, at least in part, any claims by
(i) Buyer for satisfaction of any post closing adjustment pursuant to
Section 2.04; (ii) Buyer Indemnified Parties for satisfaction of any
indemnification claim of any Buyer Indemnified Parties pursuant to Article VII;
(iii) Buyer for any the payment of any Taxes due, or costs incurred relating to
the preparation and filing of any tax returns, with respect to the Straddle
Period or any other open and applicable tax period pursuant to Section 8.01; or
(iv) any and all other claims made by Buyer or any Buyer Indemnified Party
pursuant to this Agreement or in connection with the transactions contemplated
hereby. The Escrow Agent shall hold and invest the Escrow Amount in accordance
with the terms of the Escrow Agreement. If the Seller become obligated (whether
as a result of a final non-appealable judicial determination or otherwise
finally determined in accordance with the terms hereof or the terms of the
Escrow Agreement) to provide an adjustment payment, indemnification or another
payment pursuant to or in accordance with the terms of this Agreement, Buyer and
the Seller shall, if necessary for release of funds from the escrow, execute
joint written instructions to the Escrow Agent to disburse the appropriate
amounts from the Escrow Amount in accordance with the terms of this Agreement
and the Escrow Agreement. Subject to the limitations set forth in this
Agreement, nothing in this Section 2.05(a) shall be construed as limiting claims
by Buyer for satisfaction of any adjustment pursuant to Section 2.04 or by a
Buyer Indemnified Party for satisfaction of any indemnification or other claims
pursuant to Article VII or otherwise, to the amount then held in escrow.

 

(b) Release of Amounts in Escrow.

 

i. Subject to the adjustments made to the Escrow Amount pursuant to Section
2.04(b), within ninety (90) days of the Closing Date, Buyer shall cause the
Escrow Agent in accordance with the terms of the Escrow Agreement) to pay (by
wire transfer of immediately available funds) to such account(s) designated by
the Seller, the amount of any Escrow Amount in excess of Twenty Five Thousand
Dollars ($25,000). For the avoidance of doubt, the adjustments to be made to the
Escrow Amount pursuant to Section 2.04(b) shall have priority over the payment
set forth in the immediately preceding sentence such that (1) the 90-day time
period may be extended to the extent necessary to account for the time for
adjustment under Section 2.04(b) and (2) no amount may be paid to Seller
hereunder in the event that the adjustment made to the Escrow Amount pursuant to
Section 2.04(b) causes the remains Escrow Amount to be equal to or less than
Twenty Five Thousand Dollars ($25,000).

 

ii. Upon the twelve (12) month anniversary of the Closing Date (the “Escrow
Period”), Buyer and Seller shall cause the Escrow Agent (in accordance with the
terms of the Escrow Agreement) to pay (by wire transfer of immediately available
funds) to such account(s) designated by the Seller, the amount of any remaining
Escrow Amount that is not then claimed by the Buyer to be owed to a Buyer
Indemnified Party, together with any interest earned on any such amount, for
distribution to the Seller, all as may be provided in and pursuant to the terms
of the Escrow Agreement.

 

  13

 

 

Section 2.06 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place (the
”Closing”) on the latest date on which all of the following have been satisfied:
(i) the last of the conditions to Closing set forth in Article II and otherwise
in this Agreement have been satisfied or waived (other than conditions which, by
their nature, are to be satisfied on the Closing Date); (ii) confirmation of
wire delivery of the Closing Payment; (iii) confirmation by the Buyer of the
delivery of the Stock Purchase Price to the Seller; and (iv) exchange of
signature pages to this Agreement. The date on which the Closing takes place
being the “Closing Date”.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Disclosure Schedules, Seller represents and warrants
to Buyer that the statements contained in this Article III are true and correct
as of the date hereof and as of the Closing Date.

 

Section 3.01 Organization and Authority of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware. Seller has all necessary corporate power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Seller of this
Agreement, the performance by Seller of its obligations hereunder and the
consummation by Seller of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity.

 

Section 3.02 Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of Nevada and has all necessary organizational power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it is currently conducted. The
Company is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business as currently conducted makes such licensing or qualification
necessary. True and complete copies of the organizational documents (the
“Constituent Documents”) of the Company have been made available to Buyer.

 

Section 3.03 Capitalization.

 

(a) The authorized capital stock of the Company consists of 1,500 shares of
common stock, of which 1,500 shares are issued and outstanding and constitute
the Shares. All of the Shares have been duly authorized, are validly issued,
fully paid and non-assessable, were issued in compliance with all rights of
first refusal, preemptive rights and similar rights, and are owned of record and
beneficially by Seller, free and clear of all Encumbrances, other than those
Encumbrances arising from acts of Buyer from and after the Closing Date.

 

  14

 

 

(b) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of, or other interests in, the Company
or obligating Seller, the Company to issue or sell any shares of capital stock
of, or any other interest in, the Company. The Company does not have outstanding
and have not authorized any stock appreciation, phantom stock, rights of first
refusal, preemptive rights, conversion rights, profit participation or similar
rights or equity-linked awards. There are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Shares.

 

Section 3.04 Subsidiaries. The Company does not, directly or indirectly, own or
have any interest in any shares or other equity ownership interest in any other
Person.

 

Section 3.05 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement, and the consummation of the transactions contemplated,
do not and will not: (a) conflict with, result in a violation or breach of any
provision of the Constituent Documents of Seller and the Company; (b) assuming
all consents, authorizations, orders, and approvals of Governmental Authorities
are received, result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller and the Company; or (c) except as set
forth in Section 3.05 of the Disclosure Schedules, require the consent, notice
or other action by any Person under, materially conflict with, result in a
violation or breach of, constitute a default under or result in the acceleration
or termination of any contract of Seller, Material Contract or Permit, except,
with respect to such Seller contracts, where the failure to give notice or
obtain consent would not have a material effect on Seller’s ability to
consummate the transactions contemplated hereby. No material consent, approval,
Permit, Governmental Order, declaration or filing with, or material notice to,
any Governmental Authority is required by or with respect to Seller and the
Company in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, except for such filings as
set forth in Section 3.05 of the Disclosure Schedules.

 

Section 3.06 Financial Statements. Copies of the Company’s unaudited financial
statements consisting of the balance sheet of the Company as of December 31,
2013 and December 31, 2014 and the related statements of income for the years
then ended and the unaudited financial statements consisting of the balance
sheet of the Company as of August 31, 2015 and the related statement of income
for the period then ended (the “Financial Statements”) are attached hereto as
Section 3.06 of the Disclosure Schedules. The Financial Statements have been
prepared (i) in accordance with GAAP applied on a consistent basis throughout
the periods involved subject to normal and recurring material year-end
adjustments and the absence of notes and (ii) in accordance with the
methodologies used to the prepare the audited financial statements of Seller for
the same time periods. The Financial Statements fairly present in all material
respects the financial condition of the Company as of the respective dates they
were prepared and the results of the operations of the Company for the periods
indicated, all in accordance with GAAP consistently applied. The balance sheet
of the Company as of August 31, 2015 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date.”

 

Section 3.07 Undisclosed Liabilities. The Company has no liabilities,
obligations or commitments of a type required to be reflected on a balance sheet
prepared in accordance with GAAP, except (a) those which are adequately
reflected or specifically reserved against in the Balance Sheet; (b) those which
have been incurred in the ordinary course of business since the Balance Sheet
Date; (c) ordinary course executory trade obligations to perform after the date
hereof any contracts entered into on or prior to the date hereof; and (d) which
are set forth in Section 3.07 of the Disclosure Schedules.

 

  15

 

 

Section 3.08 Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by the Agreement or as set forth on Section 3.08 of the
Disclosure Schedules, from December 31, 2014 until the date of this Agreement,
the Company has been operated (or Seller has caused the Company to operate) in
the ordinary course of business consistent with past practice in all material
respects and there has not been any:

 

(a) event, occurrence or development that has had a Material Adverse Effect;

 

(b) material amendment of the Constituent Documents of the Seller, as it may
relate to the Company or the Business, or the Company;

 

(c) adoption or change of any method of accounting or accounting practice of the
Company, except as required by GAAP or applicable Law or as disclosed in the
notes to the Financial Statements;

 

(d) incurrence, assumption or guarantee of any Indebtedness in an aggregate
amount exceeding $10,000, except unsecured current trade obligations and
liabilities incurred in the ordinary course of business;

 

(e) creation or other incurrence of any Encumbrance on any material asset of the
Company other than Permitted Encumbrances;

 

(f) sale, transfer, lease, license or other disposition of any of the assets
shown or reflected on the Balance Sheet, except (i) in the ordinary course of
business consistent with past practice or (ii) except with respect to
Intellectual Property, for any assets having an aggregate value of less than
$10,000;

 

(g) (i) adoption, amendment or modification of any Benefit Plan, except as
required under applicable Law, the terms of any Material Contract or the terms
of the individual Benefit Plan; (ii) grant or increase of any compensation
(including any retention or change in control bonus), benefits or severance or
termination pay to any current or former employee, officer, director or
independent contractor of the Company, (iii) acceleration of the vesting or
payment of, or funding or in any other way securing the payment, compensation or
benefits under, any Benefit Plan, (iv) hiring or termination of any Employee
with an annual base salary or base wages exceeding $50,000, or (v) transferring
to the Company the employment of any Person whose work duties have not been
primarily dedicated to the Business or transferring out of the Company the
employment of any Person whose work duties have been primarily dedicated to the
Business;

 

(h) acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets or stock of, or by any other manner, any business or any
Person or any division thereof for consideration in excess of $10,000; 

 

(i) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

 

(j) incident of damage, destruction or loss of any property or assets owned by
the Company or used in the operation of their businesses, whether or not covered
by insurance, having a replacement cost or fair market value in excess of
$10,000;

 

(k) (i) making, change or revocation of any Tax election; (ii) settlement or
compromise of any claim or liability with respect to Taxes relating to the
Company; (iii) closing agreement entered into relating to Taxes; (iv) amended
Tax Return filing; (v) surrender of any right to claim a refund of Taxes;
(vii) incurrence of any liability for Taxes outside the ordinary course of
business; (viii) failure to pay any Tax that was due and payable (including any
estimated tax payments); (ix) preparation or filing of any Tax Return in a
manner inconsistent with past practice; or (x) consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to the Company; or

 

  16

 

 

(l) any agreement to do any of the foregoing.

 

Section 3.09 Material Contracts.

 

(a) Section 3.09(a) of the Disclosure Schedules lists each of the following
contracts and other agreements, whether written or oral, to which the Company is
a party (collectively, including any Leases, the “Material Contracts”):

 

(i) each agreement involving aggregate consideration in excess of $10,000 and
either (x) requiring performance by any party more than one year from the date
hereof or (y) which cannot be cancelled by Seller or the Company, as applicable,
without more than 30 days’ notice;

 

(ii) all agreements that relate to the acquisition or disposition of any stock
or assets of any other Person or any real property (whether by merger, sale of
stock, sale of assets or otherwise), in each case involving consideration in
excess of $10,000;

 

(iii) (a) except for agreements relating to unsecured trade payables incurred in
the ordinary course of business, all agreements relating to Indebtedness
(including, without limitation, guarantees) or the placing of an Encumbrance on
any asset of the Company, in each case having an outstanding principal amount in
excess of $10,000 and (b) any intercompany loans or similar Indebtedness between
the Company and the Seller;

 

(iv) all agreements between or among the Company on the one hand and Seller or
any Affiliate of Seller (other than the Company) on the other hand, in each case
involving consideration in excess of $10,000;

 

(v) all collective bargaining agreements or agreements with any labor
organization, union or association;

 

(vi) all Company IP Agreements (excluding any agreements for commercially
available off-the-shelf Software that is not the subject of a negotiated
agreement or customized for the Company, and in each case for which the
aggregate amounts paid or payable to or by the Company are less than $10,000);

 

(vii) all contracts and agreements that (A) limit in any respect the ability of
the Company to compete in any line of business or with any Person or in any
geographic area or during any period of time or (B) contain exclusivity, minimum
purchase or supply commitments involving purchases of more than $10,000 per
year, most-favored-nation, non-solicitation or similar obligations or
restrictions binding on the Company or that would be binding on Buyer or any of
its Affiliates after the Closing; and

 

(viii) all settlement, conciliation or similar agreements with any Governmental
Authority or pursuant to which the Company is obligated to satisfy any
obligation after the date of this Agreement;

 

  17

 

 

(ix) all agreements under which the Company has advanced or loaned, or agreed to
advance or loan, any Person (other than the Company) any amount in excess of
$10,000; and

 

(x) all distribution, supply, manufacturing, joint venture, partnership, or
similar agreements or arrangements.

 

(b) Except as set forth on Section 3.09(b) of the Disclosure Schedules, each
Material Contract is in full force and effect and is a valid and binding
agreement of the Company, as applicable, and neither the Company, Seller nor any
other party thereto is in breach of, or default under the terms of, or has
provided or received any notice of any intention to terminate, any such Material
Contract.

 

(c) Seller has provided to Buyer a fully executed, true, correct and complete
copy of each of the Material Contracts, including any amendments thereto.

 

Section 3.10 Title to Assets; Real Property.

 

(a) The Company has good and valid (or, in the case of Owned Real Property, good
and marketable indefeasible fee simple) title to, or a valid leasehold interest
in, all Real Property, tangible personal property and other assets reflected in
the Balance Sheet or acquired after the Balance Sheet Date, other than
properties and assets sold or otherwise disposed of in the ordinary course of
business since the Balance Sheet Date. The Owned Real Property identified in
Section 3.10(b) of the Disclosure Schedules and the Leased Real Property
identified in Section 3.10(b) of the Disclosure Schedules comprise all of the
real property used or intended to be used in, or otherwise related to, the
Business. All such properties and assets (including leasehold interests) are
free and clear of Encumbrances except for the following (collectively referred
to as “Permitted Encumbrances”):

 

(i) those items set forth in Section 3.10(a) of the Disclosure Schedules;

 

(ii) liens for Taxes not yet due and payable;

 

(iii) statutory or common law liens of mechanics, carriers’, workmen’s,
repairmen’s or other like liens arising or incurred in the ordinary course of
business for amounts not delinquent or which are being contested by appropriate
proceedings (provided that appropriate reserves required by GAAP have been made
in respect thereof);

 

(iv) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property;

 

(v) other than with respect to owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties; or

 

(vi) other imperfections of title or Encumbrances that are immaterial.

 

(b) Section 3.10(b) of the Disclosure Schedules lists: (i) the street address of
each parcel of Owned Real Property; and (ii) the street address of each parcel
of Leased Real Property, and (iii) as of the date hereof and as of the Closing
Date, all leases, subleases, licenses, concessions and other agreements pursuant
to which the Company holds any Leased Real Property (collectively, “Leases”),
including the identification of the lessee and lessor thereunder. Except as set
forth on Section 3.10(b) of the Disclosure Schedules, the Company is not a
sublessor under any Lease.

 

  18

 

 

Section 3.11 Intellectual Property.

 

(a) “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (i) trademarks, service marks, trade dress,
including all applications and registrations and the goodwill connected with the
use of and symbolized by the foregoing (the “Trademarks”), (ii) copyrights,
including all applications and registrations related to the foregoing,
(iii) trade secrets and confidential know-how, (iv) patents and patent
applications, including all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part, (v) internet domain name
registrations and URLs, and (vi) all other intellectual or industrial property
and related and equivalent proprietary rights, interests and protections.
Intellectual Property used by the Company or with respect to the Company or the
Business shall hereinafter be referred to as the “Company Intellectual
Property”.

 

(b) Section 3.11(b) of the Disclosure Schedules lists all Intellectual Property
owned by: (i) the Company; or (ii) the Seller as it relates to the Business or
the Company, that is registered or subject to a pending application and that is
material to the conduct of its business as currently conducted. Seller and the
Company each have taken commercially reasonable measures to establish Company
Intellectual Property as subsisting, valid and enforceable and, except as set
forth in Section 3.11(b) of the Disclosure Schedules, the Company is the owner
of all Company Intellectual Property on Section 3.11(b) of the Disclosure
Schedules.

 

(c) None of the Seller or the Company has granted any exclusive license to the
Company Intellectual Property to any other Person. Except as set forth in
Section 3.11(c) of the Disclosure Schedules: (i) the Company Intellectual
Property as used by the Company, and the Company’s conduct of its business as
currently conducted, do not infringe, misappropriate or otherwise violate the
Intellectual Property of any Person; and (ii) no Person is infringing,
misappropriating or otherwise violating any Company Intellectual Property in any
way that would have an adverse effect on the Business as currently conducted.

 

(d) The Seller and the Company, as the case may be, each have made reasonable
efforts to establish the validity and enforceability of the Company Intellectual
Property under any applicable Law. The Seller and the Company, as the case may
be, each have taken efforts reasonable under the circumstances to maintain the
secrecy of all confidential Intellectual Property used in the business as
currently conducted, including, without limitation, having policies that require
each employee and consultant and any other person with access to trade secrets
within the Company Intellectual Property to maintain the confidentiality thereof
and there has not been any breach by any such persons of such policy.

 

(f) The Company has employed commercially reasonable efforts to establish and
maintain IT Systems (i) in good repair and operating condition, and that are
adequate and suitable for the purposes for which they are being used or held for
use, and (ii) that conform to their related documentation. The Seller and the
Company, as the case may be, have complied with all Laws, privacy policies and
contractual obligations to which the Company is subject concerning the Company
Intellectual Property, the collection, dissemination, storage, or use of
sensitive data, including consumer credit information and protected health
information.

 

Section 3.12 Insurance. The Company, for the past 3 years, has maintained
insurance coverage by valid and currently effective insurance policies or
binders of insurance (including bonds, general liability insurance, product
liability and workers’ compensation insurance), issued in favor of the Company
by insurance companies, in such types and amounts and covering such risks as
Seller’s management believes are consistent with customary practices and
standards of companies engaged in businesses and operations similar to those of
the Company (collectively, the “Insurance Policies”). Section 3.12 of the
Disclosure Schedules lists each Insurance Policy, including any bonds. There is
no claim by or with respect to the Company pending under any Insurance Policy as
to which coverage has been questioned, denied or disputed by the underwriter of
such Insurance Policy. The insurance coverage described in Section 3.12 of the
Disclosure Schedules complies with all requirements of applicable Law and all
requirements set forth in any Material Contracts and Insurance Policies to which
Seller or the Company, as applicable, is a party that require Seller or the
Company to carry insurance for the benefit of any other Person. The insurance
policies and bonds described in Section 3.12 of the Disclosure Schedules are in
full force and effect, all premiums with respect thereto covering all periods up
to and including the Closing Date have been paid to the extent due and payable,
and no written notice of cancellation or termination has been received with
respect to any such policy or bond. The Company is covered by insurance in scope
and amount customary and reasonable for the business in which it is engaged.

 

  19

 

 

Section 3.13 Legal Proceedings; Governmental Orders.

 

(a) Except as set forth in Section 3.13(a) of the Disclosure Schedules, there
are (i) no Actions pending or threatened against or by the Company affecting any
of its properties, assets or Intellectual Property (or against the Intellectual
Property of the Seller that relates to the Business or the Company), (ii) as of
the date hereof and as of the Closing Date, no Actions or investigations pending
or threatened against or by any of Seller or the Company that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement and (iii) no investigations pending against the Company, which, in
each case, would reasonably be expected to be, individually or in the aggregate,
materially adverse to the Company, taken as a whole.

 

(b) Except as set forth in Section 3.13(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against or affecting the Company or any of their properties or assets,
which would reasonably be expected to be, individually or in the aggregate,
materially adverse to the Company, taken as a whole.

 

Section 3.14 Compliance With Laws; Permits.

 

(a) Except as set forth in Section 3.14(a) of the Disclosure Schedules, (i) each
of the Company and its officers, directors and employees is and has been at all
times since December 31, 2014 in compliance in all material respects with all
Laws applicable to it or to which its business, products, properties or assets
are subject, (ii) no claim has been made or filed against the Company alleging a
violation of any such Laws, and (iii) the Company has not received notice of any
such violations. Seller agrees and acknowledges that the representations set
forth in the immediately preceding sentence are true as it relates to any
Seller’s responsibilities, duties and roles with respect to the Company and the
Business.

 

(b) All material Permits required for each of the Company to conduct its
business have been obtained by it and are valid and in full force and effect.

 

(d) The Company, Seller and any officer or director or agent acting on behalf of
any of them, has not (i) been or is designated on any list of any U.S.
Governmental Authority related to customs and international trade Laws,
including the United States Office of Foreign Assets Control’s (“OFAC”)
Specially Designated Nationals and Blocked Persons List, U.S. Department of
Commerce’s Denied Persons List, the Commerce Entity List, and the U.S.
Department of State’s Debarred List or (ii) participated in any transaction
involving such a Person or any country subject to U.S. sanctions administered by
OFAC.

 

  20

 

 

Section 3.15 Environmental Matters.

 

(a) All Leased Real Property is currently, and at all times during Seller’s or
the Company’s ownership and/or operation of its Business has been, in full
compliance with all applicable environmental Laws. At all times during the
Company’s occupancy and/or operation of the Leased Real Property, there has not
been, or is not now occurring, any Release of any hazardous material or any
contamination on, under or from the Leased Real Property. Except as disclosed in
Section 3.15 of the Disclosure Schedules, at all times prior to Company’s
occupancy and/or operation of the Leased Real Property, there did not occur any
release of any hazardous material or any contamination on, under or from the
Leased Real Property.

 

(b) Seller or the Company has obtained and maintained in full force and effect,
all Permits and other authorizations required, if any, by any applicable
environmental Laws necessary to conduct the activities and business of Seller as
currently conducted, and to occupy or operate the Leased Real Property
(collectively the “Environmental Permits”). Seller and the Company have
conducted its activities and Business in compliance in all material respects
with all terms and conditions of any Environmental Permits. Seller or the
Company, as applicable, has filed all reports and notifications required to be
filed under applicable environmental Laws and Environmental Permits.

 

Section 3.16 Employee Benefit Matters.

 

(a) Seller and the Company have not adopted, established, maintained or
contributed to any benefit, retirement, employment, consulting, incentive,
bonus, stock option, restricted stock, stock appreciation right, phantom equity,
change in control, retention, deferred compensation, severance, vacation, paid
time off, welfare, post-employment health and welfare and other material
compensation or benefit agreement, plan, policy, program or arrangement, whether
oral or in writing, (i) covering one or more Employees, former employees of the
Company, or the beneficiaries or dependents of any such Persons and that is
sponsored by Seller or Seller’s Affiliates other than the Company (each, a
“Seller Benefit Plan”) or (ii) that is sponsored by the Company (each, a
“Company Benefit Plan”). The Seller Benefit Plans and the Company Benefit Plans
shall be referred to herein as “Benefit Plans.” Section 3.16(a) of the
Disclosure Schedules lists all Benefit Plans.

 

(b) No Benefit Plan: (i) is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code; (ii) Sections 401(a) or 501(a)
of the Code, or (iii) is a “multiple employer plan” or a “multi-employer plan”
(as those terms are defined in ERISA). Each of Seller and the Company has no
liability with respect to any plan subject to ERISA.

 

(e) Except as set forth in Section 3.16(e) of the Disclosure Schedules, there is
no pending or threatened material Action relating to a Benefit Plan.

 

(f) Except as set forth in Section 3.16(f) of the Disclosure Schedules, no
Benefit Plan exists that could: (i) result in the payment to any Employee,
director or consultant of any money or other property; or (ii) accelerate the
vesting of or provide any additional rights or benefits (including funding of
compensation or benefits through a trust or otherwise) to any Employee, director
or consultant, in each case as a result of the execution of this Agreement, as a
result of the consummation of the transactions contemplated by this Agreement.

 

  21

 

 

Section 3.17 Employment Matters.

 

(a) Except as set forth in Section 3.17(a) of the Disclosure Schedules, the
Company is not a party to, or bound by, any collective bargaining or other
agreement with any labor organization, works council, trade union or other
employee representative body, and no such employee representative body
represents or purports to represent any employees of the Company. Except as set
forth in Section 3.17(a) of the Disclosure Schedules, there has not been any
threat of, any strike, slowdown, work stoppage, lockout, concerted refusal to
work overtime or other similar labor activity or dispute affecting the Company
or with respect to any Employees.

 

(b) The Company is in compliance in all material respects with all applicable
Laws pertaining to employment and employment practices, terms and conditions to
the extent they relate to Employees. Except as set forth in Section 3.17(b) of
the Disclosure Schedules, there are no material Actions against the Company
pending or threatened to be brought or filed in connection with the employment
of any current or former employee of the Company, including, without limitation,
any claim relating to unfair labor practices, employment discrimination,
harassment, retaliation, equal pay, withholding taxes, wages and hours, breaks,
independent contractor or employee status, exempt or non-exempt status, or any
other employment related matter arising under applicable Laws . All employees
who primarily perform services for the Company’s business are employed by the
Company.

 

(c) The Company has not implemented any employee layoffs or plant closures that
constitutes a mass layoff or plant closure under the WARN Act, and no such
events are currently contemplated, planned or announced.

 

(d) The Company has at all times properly classified the Company’s Employees as
employees and as exempt or non-exempt for overtime pay, and have properly
classified each of the independent contractors providing services to the Company
as independent contractors, as applicable, and have treated each person
classified by them consistently with such status.

 

Section 3.18 Taxes. Except as set forth in Section 3.18 of the Disclosure
Schedules:

 

(a) All Tax Returns required to be filed (taking into account any valid
extensions) by or with respect to the income, assets, payroll or other similar
assets, attributes or activities of the Company have been filed whether required
to be filed by the Company or any other person. Such Tax Returns are true,
complete and correct in all material respects. The Company is not currently the
beneficiary of any extension of time within which to file any material Tax
Return other than extensions of time to file Tax Returns obtained in the
ordinary course of business. All material Taxes due and owing by the Company
have been paid or accrued.

 

(b) No extensions or waivers of statutes of limitations have been given or
requested with respect to any material Taxes of the Company that are currently
in effect.

 

(c) There is no Action by any taxing authority against the Company and no such
Action has been threatened in writing.

 

(d) All material Taxes which the Company is obligated to withhold from amounts
owing to any Employee, creditor or other party have been withheld and paid.

 

  22

 

 

(e) No entity classification election or change in entity classification
election has been made under Treasury Regulations Section 301.7701-3 with
respect to the Company s for U.S. federal income Tax purposes.

 

(f) The Company has not, within the last five (5) years, been a party to any
transaction treated by the parties thereto as one to which Section 355 or
Section 361 of the Code applies. The Company is not a party to any agreement,
contract, arrangement or plan that has resulted or could result, separately or
in the aggregate, in (i) the payment of any “excess parachute payment” within
the meaning of Section 280G of the Code (or any analogous or similar provision
of Law) or (ii) any amount that will not be fully deductible as a result of
Section 162(m) of the Code (or any corresponding provision of state, local, or
non-U.S. Tax law). The Company will not be required to reduce any of their Tax
attributes by reason of the application of Treasury Regulation Section 1.1502-36
to the transactions contemplated by this Agreement. Each contract, arrangement
or Benefit Plan of any member of the Company that is a “nonqualified deferred
compensation plan” (as defined for purposes of Section 409A(d)(1) of the Code)
is in documentary and operational compliance with Section 409A of the Code and
the applicable guidance issued thereunder in all respects. The Company has no
indemnity obligation for any Taxes imposed under Section 4999 or 409A of the
Code.

 

(g) The Company is not subject to Tax in any country other than its country of
incorporation or formation by virtue of (i) having a permanent establishment or
other place of business or (ii) having a source of income, in each case, in such
other country. The method of allocating income and deductions among the Company
and any parties treated as related or under common control with Company complies
with the principles set forth in Code Section 482 and Treasury Regulations
promulgated thereunder (and any similar provisions of state, local or non-U.S.
law) and any other applicable laws on transfer pricing, and the Company has
maintained all applicable records with respect to transfer required to avoid the
imposition of penalties under all applicable transfer pricing laws.

 

(h) There are no liens for Taxes on the assets of the Company other than for
Taxes not yet due and payable.

 

(i) The Company (i) will not be required to include any material item of income
in, or exclude any material item of deduction from, taxable income for any
Post-Closing Period as a result of (A) any change in method of accounting
relating to the manner in which an item was reported on or prior to the Closing,
(B) installment sale or open transaction disposition, intercompany transaction
made or excess loss account arising on or prior to the Closing, (C) prepaid
amount received or revenue deferred on or prior to the Closing, or (D) any
election under Section 108(i) of the Code (or any similar provision of state,
local or foreign Law) in respect of any transaction occurring prior to the
Closing, (ii) has not received or applied for a Tax ruling or entered into a
closing agreement as described in Section 7121 of the Code on or prior to the
Closing, (iii) is not or has not been a member of any affiliated, consolidated,
combined or unitary group for purposes of filing Tax Returns (other than a group
the common parent of which was Seller) or (iv) has no liability for the Taxes of
any Person (other than Seller or any of its Subsidiaries), including as a
transferee or successor, by contract, operation of law including Treasury
Regulation Section 1.1502-6, or otherwise or pursuant to any Tax sharing,
indemnity or other contractual agreements, other than customary indemnification
obligations contained in commercial agreements not principally related to Taxes
(such as credit or other commercial lending agreements, employment agreements,
or other arrangements with landlords, lessors, customers and vendors). No
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2) has been undertaken that involves the Company or any of
its Subsidiaries.

 

  23

 

 

Section 3.19 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or the Company.

 

Section 3.20 {Intentionally Omitted}

 

Section 3.21 Anti-Corruption. The Company has not and none of Seller’s or the
Company’s respective officers, directors, employees, agents, or other
individuals or entities acting for or on behalf of the Company has, (i) used any
funds for contributions, gifts, entertainment, or other payments related to
political activity or (ii) made any payment to any government official, in each
case in violation of the United States Foreign Corrupt Practices Act of 1977 (as
amended), the U.K. Bribery Act of 2010 or any similar Law.

 

Section 3.22 Customers and Suppliers. Except as provided on Section 3.22 of the
Disclosure Schedules, there exists no condition or state of facts or
circumstances involving any customers, suppliers, distributors or sales
representatives of the Business that Seller can reasonably foresee could have an
adverse impact on the Business after the Closing Date. Except, as provided on
Section 3.22 of the Disclosure Schedules, as of the date hereof and as of the
Closing Date, no material customer, distributor or material supplier has
provided Seller or the Company with notice of its intention to cease doing
business with Seller or to materially decrease the amount of business it is
presently doing with the Company. Except as provided on Section 3.22 of the
Disclosure Schedules, Seller has no reason to believe that any such Person would
do so as a result of the consummation of this transaction. Without limiting the
foregoing, no such customer, distributor or supplier has given Seller or the
Company notice that it is subject to any bankruptcy, insolvency or similar
proceeding and no such proceeding by any other party is pending or threatened
nor has any act or omission occurred that makes such proceeding likely.

 

Section 3.23 Indebtedness. Except as provided in Section 3.23 of the Disclosure
Schedules, the Company does not have any Indebtedness, including Intercompany
Indebtedness, and the Seller does not have any Indebtedness including
Intercompany Indebtedness, in connection with the Business. Seller represents
that Buyer will not acquire any Indebtedness of, or relating to, the Company, as
a result of the transactions contemplated by this Agreement.

 

Section 3.24 Full Disclosure. Each Section of the Disclosure Schedules and other
document attached, listed or referenced in a Section of the Disclosure Schedules
delivered by or on behalf of Seller to Buyer in connection with this Agreement
is complete and accurate. The representations, warranties, assurances or
statements of the Seller and the Company contained herein (including the
Disclosure Schedules attached hereto) do not contain any untrue statement of a
material fact or, omit a material fact required to be stated therein or
necessary to make the statements made, in light of the circumstances under which
such statements were made, not materially false or misleading. There are no
facts or occurrences of any event or transaction that have not been disclosed to
Buyer in writing and which could reasonably be expected to have an adverse
impact on the condition of Seller, the Company, the assets of the Company or the
Business.

 

Section 3.25 Filing of Seller Form 14C Information Statement. The Seller agrees
that it shall file an information statement with the SEC on Form 14C pursuant to
17 CFR 240.14c-2 for the transactions contemplated by this Agreement as soon as
practicable following the date of this Agreement, but in no event later than the
Fifth (5th) Business Day following the date of this Agreement.

 

  24

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the Disclosure Schedules, Buyer represents and warrants
to Seller that the statements contained in this Article IV are true and correct
as of the date hereof and as of the Closing Date.

 

Section 4.01 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware. Buyer has all necessary corporate power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity.

 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not: (a) result in a violation or breach of any
provision of the charter documents of Buyer; (b) assuming all consents,
authorizations, and approvals of Governmental Authorities are received pursuant
to Section 5.08, result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) except as set forth in
Section 4.02 of the Disclosure Schedules, require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default under or result in the acceleration of any agreement to
which Buyer is a party, except in the cases of clauses (b) and (c), where the
violation, breach, conflict, default, acceleration or failure to give notice or
obtain consent would not have a Material Adverse Effect on Buyer’s ability to
consummate the transactions contemplated hereby. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, except for such filings as set forth in
Section 4.02 of the Disclosure Schedules and such consents, approvals, Permits,
Governmental Orders, declarations, filings or notices which would not have a
Material Adverse Effect on Buyer’s ability to consummate the transactions
contemplated hereby.

 

Section 4.03 Investment Purpose. Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws, and that the Shares may not be transferred
or sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations, as applicable. Buyer is able to bear the economic risk of
holding the Shares for an indefinite period (including total loss of its
investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment.

 

  25

 

 

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 4.06 Legal Proceedings. Except as set forth in Section 4.06 of the
Disclosure Schedules, as of the date hereof and as of the Closing Date, there
are no Actions or investigations pending or, to Buyer’s knowledge, threatened
against or by Buyer or any Subsidiary of Buyer that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

 

Section 4.07 SEC Filings. Other than Form 8-K reports, Buyer has filed with the
Securities and Exchange Commission (“SEC”) all forms, reports, schedules, and
statements that were required to be filed by it with the SEC within the period
beginning on the date of inception of Buyer and ending on the Closing Date (the
“SEC Documents”). As of their respective dates, the SEC Documents were prepared
in accordance with the Exchange Act of 1934, as amended, (the “Exchange Act”)
and the Securities Act and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated in those documents
or necessary to make the statements in those documents not misleading, in light
of the circumstances under which they were made.

 

ARTICLE V

COVENANTS

 

Section 5.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall, and shall cause the Company to, (x) conduct the business
of the Company in the ordinary course of business consistent with past practice;
and (y) use best efforts to maintain and preserve intact the current
organization, business and franchise of the Company and to preserve the rights,
franchises, goodwill and relationships of its employees, customers, lenders,
suppliers, regulators and others having business relationships with the Company.
Without limiting the foregoing, from the date hereof until the Closing Date,
Seller shall use its best efforts to:

 

(a) cause the Company to preserve and maintain all of its Permits;

 

(b) cause the Company to pay its debts, Taxes and other obligations when due;

 

(c) cause the Company to maintain the properties and assets owned, operated or
used by the Company in the same condition as they were on the date of this
Agreement, subject to reasonable wear and tear;

 

(d) cause the Company to continue in full force and effect without modification
all Insurance Policies, except as required by applicable Law;

 

(e) cause the Company to defend and protect its properties and assets, including
any Company Intellectual Property, from infringement or usurpation;

 

  26

 

 

(f) cause the Company to perform all of its obligations under all contracts
relating to or affecting its properties, assets or business, including Material
Contracts;

 

(g) cause the Company to maintain its books and records in accordance with past
practice;

 

(h) cause the Company to comply in all material respects with all applicable
Laws; and

 

(i) cause the Company not to take or permit any action that would cause any of
the changes, events or conditions described in Section 3.08 to occur.

 

Section 5.02 Access to Information. From the date hereof until the Closing,
Seller shall, and shall cause each of the Company to: (a) afford Buyer and its
Representatives reasonable access to and the right to inspect all of the Real
Property, properties, assets, premises, books and records, contracts, agreements
and other documents and data and, with Seller’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) officers, directors, employees,
customers and other business relations, related to the Company; (b) furnish
Buyer and its Representatives with such financial, operating and other data and
information related to the Company as Buyer or any of its Representatives may
reasonably request; and (c) instruct the Representatives of Seller and the
Company to cooperate with Buyer in its investigation of the Company; provided,
however, that any such investigation shall be conducted during normal business
hours upon reasonable advance notice to Seller, under the supervision of
Seller’s personnel and in such a manner as not to materially interfere with the
normal operations of the Company. All requests by Buyer for access pursuant to
this Section 5.02 shall be submitted or directed exclusively to such individuals
as Seller may designate in writing from time to time. Notwithstanding anything
to the contrary in this Agreement, neither Seller nor the Company shall be
required to disclose any information to Buyer if such disclosure would:
(x) cause material competitive harm to Seller, the Company, and their respective
businesses if the transactions contemplated by this Agreement are not
consummated; (y) jeopardize any attorney-client or other legal privilege; or
(z) contravene any applicable Law. Prior to the Closing, without the prior
written consent of Seller, not to be unreasonably withheld, conditioned or
delayed, Buyer shall not contact any suppliers to, or customers of, the Company.
Prior to Closing, Buyer shall have no right to perform invasive or subsurface
investigations of the Real Property without the prior written consent of Seller.

 

Section 5.03 {Intentionally Omitted}

 

Section 5.04 Resignations. At the Closing, Seller shall deliver to Buyer written
resignations, effective as of the Closing Date, of the officers and directors of
the Company (other than Gary O’Hara).

 

Section 5.05 {Intentionally Omitted}

 

Section 5.06 Director and Officer Indemnification and Insurance.

 

(a) Seller or the Company, as the case may be, shall continue to carry the
Insurance Policies through the Closing, and Seller shall not amend or modify the
Insurance Policies or allow any breach, default or cancellation (other than
expiration and replacement of policies in the ordinary course of business
consistent with past practices) of such Insurance Policies to occur or exist.
Except as otherwise provided by this Section 5.06, Buyer acknowledges that from
and after the Closing none of Buyer nor the Company shall have coverage under
any of Seller’s insurance policies. Seller acknowledges and agrees that with
respects to acts, omissions, events or circumstances relating to the Company and
the Business that occurred or existed prior to the Closing that are covered by
Insurance Policies that are occurrence-based policies or claims known or
reported to insurers covered by Insurance Policies that are claims-made policies
under which policies any of the Company is an insured on or prior to Closing,
the Buyer and the Company may make claims under such policies subject to the
terms and conditions of such policies and this Agreement. Prior to the Closing,
Seller shall use its commercially reasonable efforts to cause the Company to
make claims or seek coverage under the Insurance Policies for any covered claims
incurred prior to Closing. For the avoidance of doubt, Seller shall remain
responsible, without recourse to the Company or Buyer, for the deductible or
self-insured retention amount for any pre-close insurance claims (regardless of
when the claim is presented) covered under any Seller insurance policy.

 

  27

 

 
(d) In the event Buyer or the Company or any of their respective successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in either such case, proper provision shall be made so
that the successors and assigns of Buyer, the Company, or the Company’s
Subsidiaries, as the case may be, shall assume all of the obligations set forth
in this Section 5.06.

 

Section 5.07 Non-Disclosure; Confidentiality. Buyer and Seller acknowledge and
agree that the Non-Disclosure Agreement remains in full force and effect and
shall continue in full force and effect. Notwithstanding the terms of the
Non-Disclosure Agreement, until the third anniversary of the Closing Date:
(i) Seller shall, and shall cause its respective controlled Affiliates and
Representatives to, maintain in confidence any written, oral or other
information relating to the Company related to Seller’s ownership of the Company
prior to the Closing and (ii) Buyer shall, and shall cause its controlled
Affiliates and Representatives to, maintain in confidence any written, oral or
other information of or relating to Seller (other than information relating to
the Company) related to Buyer’s ownership of the Company from and after the
Closing, except, in each case, to the extent that the applicable party is
required to disclose such information by judicial or administrative process or
pursuant to applicable Law or such information can be shown to have been in the
public domain through no fault of the applicable party.

 

Section 5.08 Governmental Approvals and Other Third-party Consents.

 

(a) Each party hereto shall, as promptly as possible, use its reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement. Each party shall cooperate fully with
the other party and its Representatives and Affiliates in promptly seeking to
obtain all such consents, authorizations, orders and approvals. Each party
hereto agrees not take any action that is reasonably likely to have the effect
of delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

(b) Seller shall use its reasonable best efforts to give all notices to, and
obtain all consents from, all third parties that are described in Section 3.05
of the Disclosure Schedules. Buyer shall use its reasonable best efforts to give
all notices to, and obtain all consents from, all third parties that are
described in Section 4.02 of the Disclosure Schedules; provided, however, that
Seller shall not be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested.

 

  28

 

 

Section 5.09 Books and Records.

 

(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of three years after the Closing, Buyer shall:

 

(i) retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Company; and

 

(ii) upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records.

 

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
purpose, for a period of three years following the Closing, Seller shall:

 

(i) retain the books and records (including personnel files) of Seller which
relate to the Company and their operations for periods prior to the Closing; and

 

(ii) upon reasonable notice, afford the Representatives of Buyer or the Company
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records.

 

(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 5.09 where such access would (x) jeopardize any attorney-client
privilege; or (y) contravene any applicable Law.

 

Section 5.10 Closing Conditions. From the date hereof until the Closing, each
party hereto shall, and Seller shall cause the Company to, use commercially
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Articles II and VI hereof that are
for the benefit of the other party.

 

Section 5.11 Public Announcements. Each of Buyer and Seller agree that it will
make no public release or announcement concerning the transactions contemplated
hereby without the prior written consent of the other party (which consent shall
not be unreasonably withheld or delayed), except such release or announcement as
may be required by applicable Law, the rules or regulations of the SEC, or the
stock exchange requirements to which it is subject, and Buyer may disclose such
information as it reasonably deems necessary and appropriate to its and its
Affiliates’ current and prospective direct and indirect investors.

 

Section 5.12 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

Section 5.13 {Intentionally Omitted}

 

Section 5.14 Non-Competition. Seller, including its directors and officers,
agree that for the period from the Closing Date until the five-year anniversary
of the Closing Date, they shall not and shall cause Seller’s Affiliates not to,
directly or indirectly, engage in a business competitive to the Business
anywhere in the world (each, a “Competitive Activity”); provided that the
foregoing shall not prohibit Seller, its directors and officers or any of its
Affiliates from collectively owning up to an aggregate of five percent of the
outstanding shares of any class of capital stock of any Person that engages in
any Competitive Activity (a “Competing Person”) so long as neither Seller, its
directors or officers, nor any of its Affiliates has any participation in the
management of such Competing Person.

 

  29

 

 

Section 5.15 Non-Solicitation. Seller, including its directors and officers,
agrees that from and after the date of this Agreement until the five-year
anniversary of the Closing Date, they shall not and shall cause Seller’s
Affiliates not to, directly or indirectly, solicit for employment or hire any
Person who is at any time from the date of this Agreement to the Closing Date
employed by the Company; provided, however, that the foregoing shall not apply
(i) to solicitations made by job opportunity advertisements and headhunter
searches directed to the general public rather than targeting any employees of
Buyer or any of its Subsidiaries (including the Company) or (ii) with respect to
any employee who has been terminated by Buyer, the Company after the Closing.

 

Section 5.16 Exclusivity. From and after the date hereof, Seller shall not, and
shall cause its Affiliates not to, directly or indirectly, (a) initiate,
solicit, facilitate, encourage, discuss, negotiate or accept any inquiries,
proposals or offers with respect to (i) the acquisition, in a single transaction
or a series of related transactions, of any of the outstanding shares of any
class or series of equity securities or debt securities of Seller, the Company
or any of its Subsidiaries or any interests therein, (ii) the acquisition (or
any lease, license, long-term supply agreement or other arrangement having the
same economic effect as an acquisition), in a single transaction or a series of
related transactions, of a material portion of the assets and properties of
Seller, the Company or any of its Subsidiaries or interests therein (on a
consolidated basis), (iii) the merger, consolidation or combination of Seller,
the Company or any of its Subsidiaries or (iv) the recapitalization,
restructuring, reorganization, liquidation, dissolution or other extraordinary
transaction with respect to Seller, the Company or any of its Subsidiaries (each
of the foregoing in clauses (i) through (iv), an “Acquisition Transaction”), or
(b) enter into any contract or agreement concerning or relating to an
Acquisition Transaction, in each case with a party other than Buyer or an
Affiliate of Buyer. In the event that Seller receives an inquiry, proposal or
offer with respect to an Acquisition Transaction on or after the date hereof and
prior to the Closing, or obtains information that such an inquiry, proposal or
offer is likely to be made, Seller shall provide Buyer with immediate notice
thereof, which notice shall include the terms of, and the identity of the person
or persons making, such inquiry, proposal or offer. Seller shall, and shall
cause its Affiliates to, immediately terminate any and all discussions or
negotiations with any third party with respect to, or that could reasonably be
expected to lead to, an Acquisition Transaction. Prior to the Closing, Seller
shall not transfer, dispose of or put an Encumbrance on the equity securities of
the Company or any of its Subsidiaries.

 

Section 5.17 Intercompany Accounts. Prior to the Closing, on terms and
conditions reasonably satisfactory to Buyer, Seller shall release, cancel,
terminate or otherwise settle all Intercompany Indebtedness and accounts owed by
the Company to Seller or any of its Affiliates (other than the Company) as of
immediately prior to the Closing, and Seller shall cause the Company to release,
cancel, terminate or otherwise settle all Intercompany Indebtedness and accounts
owed by Seller or any of its Affiliates (other than the Company) to the Company
as of immediately prior to Closing. The purchase price related calculations in
Article II shall be made after giving effect to the transactions contemplated by
the prior sentence. Effective upon the Closing, Seller, on behalf of itself and
its Affiliates (other than the Company), hereby forever fully and irrevocably
waives, releases and discharges the Company and Representatives from any and all
claims, liabilities, obligations or agreements of any kind or nature whatsoever.

 

  30

 

 

Section 5.18 Buyer’s Shares; Disclosure and Reporting Requirements. For the
period from the date hereof until the Seller or its successors no longer owns
any of the shares representing the Stock Purchase Price: (i) Buyer shall
maintain the listing of its shares of common stock on at least one of the Over
the Counter electronic quotation systems (which specifically includes the OTCQX,
OTCQB, and OTC Pink tiered marketplaces run by OTC Markets Group Inc.). or an
equivalent replacement exchange, the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital, the New York Stock Exchange, or the NYSE MKT;
and (ii) Buyer shall be subject to the reporting requirements of the Exchange
Act and comply with such reporting requirements.

 

Section 5.19 Allocation of Cost of Product Liability Insurance. With respect to
the product liability insurance of the Company described in Section 2.03(a)(x)
above, the Buyer and the Seller agree that each party shall be responsible for
Fifty Percent (50%) of the cost of such product liability cost, which the
parties estimate to be approximately $10,000 for the coverage claims up to at
least $1,000,000 during the one-year period following the Closing.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

Section 6.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, unless a Governmental
Authority shall have enacted, issued, promulgated, enforced or entered any
Governmental Order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining,
enjoining or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

 

Section 6.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) Each of the representations of Seller (without giving effect to any
“material,” “Material Adverse Effect” or similar materiality qualifications
therein) shall be true and correct in all material respects as of the date
hereof and as of the Closing Date, as if made anew at and as of the Closing
Date, except with respect to representations and warranties which speak as to an
earlier date, which representations and warranties shall be true and correct in
all material respects at and as of such date, and (ii) each of the other
representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, as if made anew at and as of the Closing Date, except with respect
to representations and warranties which speak as to an earlier date, which
representations and warranties shall be true and correct in all material
respects at and as of such date.

 

(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

 

(c) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 6.02(a) Section 6.02(b) and Section 6.02(e) have been satisfied.

 

  31

 

 

(d) Buyer shall have received the Domain Names and Company Intellectual Property
held by Seller but which relates to the Company and the Business.

 

(e) No event, occurrence, fact, condition or change has occurred that that,
individually or in the aggregate, has had or would reasonably be expected to
have an adverse impact on the Company.

 

Section 6.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) (i) Each of the representations of Buyer (without giving effect to any
“material,” “material adverse effect” or similar materiality qualifications
therein) shall be true and correct in all material respects as of the date
hereof and as of the Closing Date, as if made anew at and as of the Closing
Date, except with respect to representations and warranties which speak as to an
earlier date, which representations and warranties shall be true and correct in
all material respects at and as of such date, and (ii) each of the other
representations and warranties of Buyer contained in this Agreement (without
giving effect to any “material,” “material adverse effect” or similar
materiality qualifications therein) shall be true and correct in all respects as
of the date hereof and as of the Closing Date, as if made anew at and as of the
Closing Date, except with respect to representations and warranties which speak
as to an earlier date, which representations and warranties shall be true and
correct in all respects at and as of such date.

 

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

 

(c) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 6.03(a) and Section 6.03(b) have been satisfied.

 

Section 6.04 Frustration of Closing Conditions. Neither party may rely on the
failure of any condition set forth in this Article VI to be satisfied if such
failure was caused by such party’s failure to perform any of its obligations
under this Agreement.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.01 Survival.

 

(a) The party making a claim under this Article VII is referred to as the
“Indemnified Party” and the party against whom such claims are asserted under
this Article VII is referred to as the “Indemnifying Party”. Subject to the
limitations and other provisions of this Agreement, all representations and
warranties contained herein or in any certificate delivered pursuant hereto and
covenants or other agreements contained in this Agreement to the extent required
to be performed prior to Closing shall survive the Closing and, except as
otherwise set forth in this Article VII, shall remain in full force and effect
until the date that is thirty-six months from the Closing Date. Each of the
covenants or other agreements contained in this Agreement which by their terms
contemplate performance at or after the Closing shall survive the Closing for
the period contemplated by their terms. Notwithstanding the foregoing, any
claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the Indemnified Party to the
Indemnifying Party prior to the expiration date of the survival period shall not
thereafter be barred by the expiration of the survival period and such claims
shall survive until finally resolved. The parties hereby agree and acknowledge
that, except as otherwise set forth in this Article VII, the survival period set
forth in this Section 7.01 is a contractual statute of limitations and any claim
brought by any party pursuant to this Article VII must be brought or filed prior
to the expiration of the survival period.

 

  32

 

 

(b) Notwithstanding Section 7.01(a) above, (i) Section 3.18 and any other
representations, warranties or covenants made by Seller or the Company with
respect to Taxes, or the costs related to the preparation and filing thereof,
shall survive until the expiration of the applicable statute of limitations
(accounting for any extensions) and (ii) Seller shall be subject to its
obligations under Section 7.02(d) until the expiration of the applicable statute
of limitations (accounting for any extensions).

 

Section 7.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VII, Seller shall indemnify Buyer, its Affiliates,
and any of their respective officers, directors, employees, or agents
(collectively, the “Buyer Indemnified Parties”) against, and shall hold the
Buyer Indemnified Parties harmless from and against any and all Losses of,
incurred or sustained by, or imposed upon, the Buyer Indemnified Parties based
upon, arising out of, relating to, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate delivered pursuant to
this Agreement to which Seller is a party;

 

(b) any breach, non-fulfillment of or failure to observe any covenant, agreement
or obligation to be performed by Seller pursuant to this Agreement;

 

(c) any actual fraud committed by Seller, the Company or any of their Affiliates
in connection with the transactions contemplated by this Agreement; or

 

(d) any liability or Losses for Taxes of the Company or with respect to the
Business, or the costs related to the preparation and filing thereof, relating
to periods on or prior to the Closing Date.

 

Section 7.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VII, Buyer shall indemnify Seller, its Affiliates and any of
their respective officers, directors, employees, and agents (collectively, the
“Seller Indemnified Parties”) against, and shall hold the Seller Indemnified
Parties harmless from and against, any and all Losses of, incurred or sustained
by, or imposed upon, the Seller Indemnified Parties based upon, arising out of,
relating to, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate delivered pursuant to
this Agreement to which Buyer is a party;

 

(b) any breach, non-fulfillment of or failure to observe any covenant, agreement
or obligation to be performed by Buyer pursuant to this Agreement; or

 

(c) any actual fraud committed by Buyer, the Company or any of their Affiliates
in connection with the transactions contemplated by this Agreement.

 

  33

 

 

Section 7.04 Certain Limitations. The indemnification provided in Section 7.02
and Section 7.03 shall be subject to the following limitations:

 

(a) Payments by an Indemnifying Party pursuant to Section 7.02 or 7.03 in
respect of any Loss shall be reduced by an amount equal to the net amount of any
insurance proceeds or any indemnity, contribution or other similar payment
received by the Indemnified Party in respect of any such Loss. The Indemnified
Party shall (i) use its commercially reasonable efforts to recover under
insurance policies or indemnity, contribution or other similar agreements for
any Losses and (ii) to the extent the Indemnified Party is unable to recover
amounts under clause (i) sufficient to cover any Losses (such amounts, the
“Uncovered Amounts”), upon the written request of the Indemnifying Party, assign
to the Indemnifying Party the right to recover the Uncovered Amounts under such
insurance policies or indemnity, contribution, or other similar agreements and
use commercially reasonable efforts to cooperate with the Indemnifying Party’s
claims thereunder.

 

(b) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive damages, except if and to the extent any such damages are
recovered against an Indemnified Party pursuant to a Third-Party Claim.

 

(c) Each Indemnified Party shall take, and cause its Affiliates to take, to the
extent required by Law, all commercially reasonable steps to mitigate any Loss
upon becoming aware of any event or circumstance that would be reasonably
expected to, or does, give rise thereto.

 

(d) The parties agree that for purposes of (i) determining whether there has
been a breach of or inaccuracy in any representation or warranty subject to
indemnification pursuant to this Article VII and (ii) calculating the amount of
Losses with respect thereto, such representations and warranties alleged to have
been breached shall be construed as if any qualification or limitation with
respect to materiality, whether by reference to the terms “material,” “in all
material respects,” “in any material respect” or “Material Adverse Effect” or
words of similar import, were omitted from the text of such representations and
warranties.

 

(e) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any Losses in excess of the Aggregate Purchase Price plus the 2016 Earn-Out
Payment and the 2017 Earn-Out Payment.

 

  34

 

 

Section 7.05 Indemnification Procedures.

 

(a) Third-Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement (a
“Third-Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses or is
otherwise prejudiced by reason of such failure. Such notice by the Indemnified
Party shall, to the extent reasonably practicable, describe the Third-Party
Claim in specific detail, shall include copies of all material written evidence
thereof and shall indicate the estimated amount of the Loss that has been or may
be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in or, by giving written notice to the Indemnified Party
within 10 Business Days of the notice described in the previous clause, to
assume the defense of any Third-Party Claim at the Indemnifying Party’s expense
and by the Indemnifying Party’s own counsel, and the Indemnified Party shall
cooperate in good faith in such defense. If the Indemnified Party shall have
determined in good faith that (a) an actual or likely conflict of interest makes
representation of the Indemnifying Party and the Indemnified Party by the same
counsel inappropriate, (b) that there may be available to the Indemnified Party
one or more defenses or counterclaims that are inconsistent with one or more of
those that may be available to the Indemnifying Party in respect of such
Third-Party Claim or (c) the conduct of the defense or any proposed settlement
of such Third-Party Claim would reasonably be expected to affect adversely the
Indemnified Party’s Tax liability, the Indemnified Party shall have the right,
upon notice to Indemnifying Party, to engage separate counsel and to control the
defense of such Third-Party Claim with respect to such matters, and the
reasonable fees and expenses of such separate counsel shall be borne by the
Indemnifying Party. In the event that the Indemnifying Party assumes the defense
of any Third-Party Claim, subject to Section 7.05(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third-Party Claim in the name and on behalf
of the Indemnified Party with the Indemnified Party’s prior written consent. The
Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third-Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. If the
Indemnifying Party elects not to pay, settle, or defend such Third-Party Claim,
the Indemnified Party may, subject to Section 7.05(b), pay, settle, or defend
such Third-Party Claim and seek indemnification for any and all Losses based
upon, arising from or relating to such Third-Party Claim. Seller and Buyer shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third-Party Claim, including making available (subject to the
provisions of Section 5.09) records relating to such Third-Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third-Party Claim. Notwithstanding the foregoing, the Indemnifying Party shall
not be entitled to control or consent to the defense or settlement of (and shall
pay the reasonable fees and expenses of counsel retained by the Indemnified
Party with respect to), and the Indemnified Party shall be entitled to have
control over the defense or settlement of, any Third-Party Claim that (i) seeks
non-monetary relief (except where non-monetary relief is merely incidental to a
primary claim or claims for monetary damages), (ii) involves criminal or
quasi-criminal allegations, (iii) involves a claim with a Governmental Authority
or a key customer, key supplier or regulator of the Indemnified Party, (iv) as
to which the Indemnified Party reasonably believes an adverse determination
would result in Losses that would exceed the limitation on the right of the
Indemnified Party to recovery contained in this Article VII or (v) if in the
reasonable opinion of counsel to the Indemnified Party the Indemnifying Party
has conflicting or adverse interests or is also a party and joint representation
would be inappropriate or there may be legal defenses available to the
Indemnified Party or the Indemnified Party that are different from or additional
to those available to the Indemnifying Party.

 

(b) Settlement of Third-Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed),
unless such settlement (i) does not provide for any relief other than the
payment of monetary damages, (ii) provides for the complete and unconditional
release of each Indemnified Party from all liabilities and obligations in
connection with such Third-Party Claim, (iii) does not result in a finding or
admission of any violation of Law, breach of contract or similar
acknowledgement, and (iv) the Indemnifying Party shall pay or cause to be paid
all amounts arising out of such settlement concurrently with the effectiveness
of such settlement. If the Indemnified Party has assumed the defense pursuant to
Section 7.05(b), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

  35

 

 

(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third-Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses or is
otherwise prejudiced by reason of such failure. Such notice by the Indemnified
Party shall, to the extent practicable, describe the Direct Claim in specific
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount of the Loss that has been or may be sustained by
the Indemnified Party. The Indemnifying Party shall have 30 days after its
receipt of such notice to respond in writing to such Direct Claim. During such
30-day period, the Indemnified Party shall reasonably cooperate to allow the
Indemnifying Party and its professional advisors to investigate the matter or
circumstance alleged to give rise to the Direct Claim, and whether and to what
extent any amount is payable in respect of the Direct Claim, and the Indemnified
Party shall assist the Indemnifying Party’s investigation by giving such
information and assistance (including access to the Company’s premises and
personnel and the right to examine and copy any accounts, documents or records)
as the Indemnifying Party or any of its professional advisors may reasonably
request.

 

(i) If the Indemnifying Party does not notify the Indemnified Party during such
30-day period following its receipt of such notice (the “Direct Claim Dispute
Period”) that the Indemnifying Party disputes its liability to the Indemnified
Party under this Article VII, or the amount thereof, the claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party under this Article VII, and the Indemnifying Party shall pay
the amount of such loss to the Indemnified Party on demand or, in the case of
any notice in which the amount of the claim (or any portion of the claim) is
estimated, on such later date when the amount of such claim (or such portion of
such claim) becomes finally determined. If the Indemnifying Party disputes its
liability for a Direct Claim, it shall tender written notice of its dispute of
Direct Claim (the “Direct Claim Dispute Notice”) to the Indemnified Party within
the Direct Claim Dispute Period. The parties shall meet within fifteen (15)
Business Days of the date of tender of the Direct Claim Dispute Notice in an
attempt to resolve liability for the Direct Claim.

 

(ii) If the parties are unable to amicably resolve any dispute regarding a
Direct Claim within fifteen (15) Business Days following their initial meeting
after tender of the Direct Claim Dispute Notice then the disputed matters shall
be submitted for resolution to an arbitrator (the “Arbitrator”) as may be
mutually acceptable to Indemnifying Party and Indemnified Party. The Arbitrator
shall consider the disputed matters and issue a written determination with
respect to the disputed matters, which shall be final and binding on the
parties. The parties shall cooperate reasonably with each other and each other’s
representatives to enable the Arbitrator to render a decision as promptly as
possible. The fees and disbursements of the Arbitrator shall be borne by the
non-prevailing party. Any arbitration under this Agreement shall be administered
in accordance with the provisions the Commercial Arbitration Rules of the
American Arbitration Association. All proceedings shall be held in Fort
Lauderdale, Florida. For the purpose of clarity, the role of the Arbitrator
shall be to resolve whether the party seeking indemnification is entitled to
same under the terms of this Agreement, and not to determine the extent of the
liability of the Indemnifying Party to the Indemnified Party.

 

  36

 

 

Section 7.06 Amount of Indemnification. The amount of indemnification to which
an Indemnified Party shall be entitled under this Article VII shall be
determined: (a) by the written agreement between the Indemnified Party and the
Indemnifying Party; (b) by a final judgment or decree of any court of competent
jurisdiction; or (c) by any other means to which the Indemnified Party and the
Indemnifying Party shall agree. The judgment or decree of a court shall be
deemed final when the time for appeal, if any, shall have expired and no appeal
shall have been taken or when all appeals taken shall have been finally
determined.

 

Section 7.07 Payment. With respect to Third Party Claims for which
indemnification is payable hereunder, Indemnifying Party will pay Indemnified
Party promptly after (i) the entry of judgment against the Indemnified Party and
the expiration of any applicable appeal period; (ii) the entry of a
non-appealable judgment or final appellate decision against the Indemnified
Party; or (iii) the execution of any agreement settling any Third Party Claim as
contemplated in Section 7.05(b). Notwithstanding the foregoing, expenses of the
Indemnified Party for which the Indemnifying Party is responsible will be
reimbursed by the Indemnifying Party, upon presentation of reasonably detailed
invoices for such expenses. With respect to any Direct Claims for which
indemnification is payable, Indemnifying Party will promptly pay Indemnified
Party (i) if the Indemnifying Party fails to dispute the Direct Claim, in the
amount of the Direct Claim, or (ii) in accordance with the resolution of a
dispute regarding a Direct Claim.

 

Section 7.08 Right of Setoff. Upon notice to Seller, Buyer may set off any
amount to which it or any of its Affiliates, including the Company may be
entitled under this Article VII, against any amounts payable to Seller pursuant
to this Agreement, including the Escrow Amount, 2016 Earn-Out Payment and 2017
Earn-Out Payment.

 

Section 7.09 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

ARTICLE VIII

CERTAIN TAX MATTERS

 

The following provisions shall govern the allocation of responsibility as
between Buyer and Seller for certain Tax matters following the Closing Date:

 

Section 8.01 Tax Returns.

 

(a) Buyer shall prepare on behalf of the Company and timely file, or cause to be
prepared and timely filed, all income Tax Returns of or with respect to the
Company for Tax periods ending on or prior to the Closing Date. Buyer shall
determine the manner in which any items of income, gain, deduction, loss or
credit arising out of the income, properties and operations of the Company shall
be reported or disclosed in such Tax Returns; provided, however, that all such
Tax Returns shall be prepared in accordance with most recent past
practice, except to the extent otherwise required by applicable Law. The federal
and state income Tax Returns of the Company shall be prepared by Buyer on the
basis that the Company’s taxable year will end at the end of the day on the
Closing Date in accordance with Treasury Regulations
Section 1.1502-76(b)(1)(ii)(A)(1) and -76(b)(2)(i). If needed, Buyer, at the
Seller’s expense, shall cause the Company to furnish Tax information to Seller
for use and inclusion in Seller’s federal and state income Tax Returns for Tax
periods ending on or prior to the Closing Date. Seller shall timely pay all
Taxes shown as due on such Tax Returns. If required under applicable Law, for
all taxable periods ending on or before the Closing Date, Seller shall cause the
Company, to the extent consistent with past custom and practice, to join in the
consolidated income Tax Returns of Seller and its Affiliates. Seller is
responsible for any costs incurred by Buyer in connection with the preparation
and filing of such Tax Returns and shall take all necessary action to promptly
reimburse Buyer for such costs.

 

  37

 

 

(b) The parties hereto will, to the extent permitted by applicable Law, elect
with the relevant Governmental Authority to treat a portion of any Tax period
that begins before and ends after the Closing Date (a “Straddle Period”) as a
short taxable period ending as of the close of business on the Closing Date,
unless such election has an adverse effect on either party. Buyer shall prepare
on behalf of the Company and timely file, or cause to be prepared and timely
filed, the income Tax Returns of or with respect to the Company for the Straddle
Period. Buyer shall determine the manner in which any items of income, gain,
deduction, loss or credit arising out of the income, properties and operations
of the Company shall be reported or disclosed in such Tax Return; provided,
however, that all the Tax Return for the Straddle Period shall be prepared in
accordance with most recent past practice, except to the extent otherwise
required by applicable Law. If needed, Buyer, at the Seller’s expense, shall
cause the Company and to furnish Tax information to Seller for use and inclusion
in Seller’s consolidated federal and state income Tax Returns for the Straddle
Period. Seller shall timely pay all Taxes shown as due on such Tax Return. Buyer
shall deliver such Straddle Period income Tax Return at least thirty (30) days
prior to the date on which such Tax Return is required to be filed (taking into
account any extensions obtained) with the appropriate taxing authority for
review and approval by Seller which approval shall not be unreasonably withheld,
conditioned or delayed. Seller is responsible for any costs incurred by Buyer in
connection with the preparation and filing of such Tax Returns for the Straddle
Period and shall take all necessary action to promptly reimburse Buyer for such
costs.

 

ARTICLE IX

TERMINATION

 

Section 9.01 Termination. Notwithstanding any other provision of this Agreement
to the contrary, this Agreement may be terminated at any time prior to the
Closing:

 

(a) by the mutual written consent of Seller and Buyer;

 

(b) by Buyer by written notice to Seller if:

 

(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Articles II
or VI and such breach, inaccuracy or failure is not cured within 30 days after
receipt of written notice thereof from Buyer;

 

(ii) any of the conditions set forth in Articles II or VI shall not have been
fulfilled unless such failure shall be due to the failure of Buyer to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing; or

 

  38

 

 

(c) by Buyer or Seller by written notice to the other in the event that:

 

(i) there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or

 

(ii) any Governmental Authority has issued or entered a Governmental Order
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, and such Governmental Order has
become final and non-appealable.

 

(d) by Seller by written notice to Buyer if::

 

(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Articles II
or VI and such breach, inaccuracy or failure is not cured within 30 days after
receipt of written notice thereof from Seller;

 

(ii) any of the conditions set forth in Articles II or VI shall not have been
fulfilled unless such failure shall be due to the failure of Seller to perform
or comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing; or

 

(e) by Seller or Buyer, if any condition set forth in Articles II or VI becomes
incapable of fulfillment through no fault of the party seeking termination and
is not waived by the party seeking termination.

 

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article IX, this Agreement shall forthwith
become void and have no further force or effect and there shall be no liability
on the part of any party hereto, except as set forth in this Section 9.02.

 

(a) The provisions of Sections 5.07, 5.11, 5.14, 5.15 and Article VII
(collectively, the “Surviving Provisions”), and any other Section or Article of
this Agreement referenced in the Surviving Provisions which is required to
survive in order to give appropriate effect to the Surviving Provisions, shall
in each case survive any termination of this Agreement.

 

(b) Nothing in this Section 9.02 shall be deemed to release either party from
any liability for actual fraud.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

  39

 

 

Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):

 



If to Seller:

SANOMEDICS, INC.

444 Brickell Avenue

Suite 415

Miami, Florida 33131

Telephone: 305-433-7814

keith@sanomedics.com

Attention: Mr. Keith Houlihan, President

 

If to Buyer:

PositiveID Corporation
1690 S Congress Ave, Suite 201
Delray Beach, FL 33445
Telephone: 561-805-8009
bcaragol@psidcorp.com
Attention: William J. Caragol, Chief Executive Officer

 

with a copy to (which shall not constitute notice):

Szaferman, Lakind, Blumstein & Blader, P.C.

101 Grovers Mill Rd., Suite 200

Lawrenceville, NJ 08648

Telephone: 609-275-0400

gjaclin@szaferman.com
Attention: Gregg Jaclin

 

  40

 

 

Section 10.03 Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the words “either,” “or,” “neither,” “nor” and
“any” are not exclusive; (c) the words “herein,” “hereof,” “hereby,” “hereto”
and “hereunder” refer to this Agreement as a whole; and (d) the words
“delivered,” “provided to” and “made available” mean that the referenced
document or other material was given to Buyer and its Representatives such that
Buyer and its Representatives have actual or virtual possession of such document
or other material. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, and Disclosure Schedules mean the Articles and
Sections of, and Disclosure Schedules attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified as of the date hereof or
the Closing Date to the extent permitted by the provisions thereof and to the
extent made available to Buyer; and (z) to a Law means such Law as amended from
time to time and includes any successor legislation thereto and all rules and
regulations promulgated thereunder. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. If an ambiguity or question
of intent or interpretation arises, then this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

Section 10.04 Schedules. The Disclosure Schedules contain: (i) information
required to be disclosed pursuant to Section 2.03; and (ii) information required
to be disclosed, and certain exceptions to, the representations and warranties
in Article III and Article IV. Matters set forth in the Disclosure Schedules are
not necessarily limited to matters required by the Agreement to be reflected in
the Disclosure Schedules. Such additional matters are set forth for
informational purposes, and the Disclosure Schedules may not necessarily include
other matters of a similar nature. Nothing in this Agreement or in the
Disclosure Schedules constitutes an admission that any information disclosed,
set forth or incorporated by reference in the Disclosure Schedules or in this
Agreement is material or constitutes a Material Adverse Effect. No disclosure in
the Disclosure Schedules relating to any possible breach or violation of any
contract, Permit or Law will be construed as an admission or indication that any
such breach or violation exists or has actually occurred.

 

Section 10.05 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 10.06 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby be consummated as originally contemplated to the greatest extent
possible.

 

Section 10.07 Entire Agreement. This Agreement and the Disclosure Schedules
attached hereto and the other documents delivered by the parties hereto in
connection herewith constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter. Each party acknowledges that the other party has not, and the
representatives, agents, accountants, and attorneys of the other party have not,
made any promise, representation, or warranty, express or implied, except for
the promises, representations, and warranties expressly provided herein and in
the Disclosure Schedules attached hereto and the other documents delivered by
the parties hereto in connection herewith, concerning the subject matter hereof
or thereof to induce it to execute this Agreement, and each party acknowledges
that it has not executed or authorized the execution of this Agreement in
reliance upon any such promise, representation, or warranty not contained herein
or therein.

 

  41

 

 

Section 10.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No assignment shall relieve the assigning party of any of
its obligations hereunder. Notwithstanding the foregoing, with the consent of
Seller which may not be unreasonably withheld, Buyer may (a) assign its rights,
interests and obligations hereunder to one or more of its Affiliates or (b)
pledge and assign its rights and interests hereunder to one or more lenders
providing financing to Buyer, and provided, further, that Buyer’s rights,
interests, and obligations hereunder may be assigned to any purchaser of all or
any portion of the assets or equity interests of Buyer, or as a matter of law to
the surviving entity of any merger of Buyer.

 

Section 10.09 No Third-Party Beneficiaries. Except as provided in Section 5.07,
Article VII, this Section 10.09 and Section 10.10, this Agreement is for the
sole benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit, remedy,
obligation, liability or cause of action of any nature whatsoever under or by
reason of this Agreement.

 

Section 10.10 Cooperation. Seller and Buyer each agree to cooperate, and to
cause the Company to cooperate, with each other and use, and shall cause their
respective Affiliates and Representatives and the Company to use, their
respective reasonable best efforts to take or cause to be taken all actions, and
do or cause to be done all things, necessary, proper or advisable on its part
under this Agreement and applicable Laws to consummate this transaction or to
take any action required after the Closing as promptly as reasonably practicable
(it being understood that nothing contained in this Agreement shall require
Buyer to reach any agreements or understandings in connection with obtaining any
consents, approvals, permits or authorizations ), including (i) preparing and
filing as promptly as reasonably practicable all documentation to effect all
necessary notices, reports and other filings; (ii) obtaining as promptly as
reasonably practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party and/or
any Governmental Authority; (iii) furnishing all information required for any
application or other filing to be made pursuant to any applicable Laws;
(iv) keeping the other parties informed in all material respects of any material
communication received by such party from, or given by such party to, any
Governmental Authority and of any material communication received or given in
connection with any proceeding by a private party, in each case relating to this
transaction; and (v) defending against any lawsuits or other legal proceedings,
whether judicial or administrative, challenging this Agreement or the
consummation of this transaction. Without limiting the foregoing, Seller and
Buyer shall not, and shall cause the Company not to, knowingly take any action,
or knowingly fail to take any action that would reasonably be likely to
materially delay or interfere with the parties’ ability to consummate this
transaction or take any action required after the Closing.

 

Section 10.11 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

  42

 

 

Section 10.12 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
FLORIDA IN EACH CASE LOCATED IN THE COUNTY OF PALM BEACH, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY AGREES THAT ANY OF THEM MAY FILE A
COPY OF THIS SECTION 10.12(C) WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.12(C).

 

  43

 

 

Section 10.13 Specific Performance. The Seller acknowledges that irreparable
damage would occur for Buyer if any provision of this Agreement were not
performed in accordance with the terms hereof and that Buyer shall be entitled
to specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity or injunctive relief, without the
necessity of proof that any other remedy at law is inadequate.

 

Section 10.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature Page Follows]

 

  44

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized. 

 



 

SANOMEDICS, INC.

 

 

 

 

 

 

By:

/s/ Keith Houlihan

 

 

Name:

Keith Houlihan

 

 

Title:

President

 

 

[Seller Signature Page to Stock Purchase Agreement]

 

  45

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized. 

 



 

POSITIVEID CORPORATION

 

 

 

 

 

 

By:

/s/ William J. Caragol

 

 

Name:

William J. Caragol

 

 

Title:

Chief Executive Officer

 

 

[Buyer Signature Page to the Stock Purchase Agreement]

 

 

 

 

 

46

--------------------------------------------------------------------------------